                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                      EUGENE DIVISION



TATYANA PAGE and ROBERT PINARD,                                       Case No. 6: 16-cv-00888-AA
                                                                        OPINION AND ORDER
               Plaintiffs,

       vs.

ROUNDPOINT MORTGAGE SERVICING
CORPORATION,

               Defendant.


AIKEN, District Judge:

       Plaintiffs Tatyana Page and Robert Pinard allege that defendant RoundPoint Mortgage

Servicing Corporation violated federal and state law when processing their application for loss

mitigation programs in connection with the foreclosure of their residential home loan. In June

2017, this Court granted defendant's Motion for Summary Judgment (doc. 12) in part, with respect

to plaintiffs' federal law claims and one theory of liability for plaintiffs' state law claims. Now,

defendant asserts that plaintiffs' remaining claims $hould be dismissed because defendant's

compliance with federal law exempts defendant from the state laws at issue. For the reasons stated

below, defendant's Motion for Judgment on the Pleadings (doc. 35) is DENIED.




Page 1 - OPINION AND ORDER
                                          BACKGROUND

        The factual background of this case is well known to the parties and will not be reproduced

here.

        In May 2016, plaintiffs filed this action asserting that defendant violated federal regulations

promulgated under the Real Estate Procedures Act ("RESPA"), 12 U.S.C. §§ 2601 et seq., and

state regulations promulgated under Oregon's Unlawful Trade Practices Act ("UTPA"),

ORS 646.605 et seq. Plaintiffs' RESPA claims alleged that defendant (1) failed to timely notify

plaintiffs that it had received their loss mitigation application and failed to state in writing whether

the application was complete or incomplete, in violation of 12 C.F.R. § 1024.41 (b)(2)(i), and (2)

failed to timely evaluate plaintiffs' complete loss mitigation evaluation and provide a specific

notice of approval or denial, in violation of 12 C.F.R. § 1024.4l(c) and (d). Comp!. ,i 14.

Plaintiffs' UTPA claims alleged that defendant engaged in unfair or deceptive trade practices by

(1) violating the RESPA regulations, in violation of OAR 137-020-0805(5); (2) misrepresenting

material info1mation regarding a loan modification, in violation of OAR 137-020-0805(3); and (3)

failing to deal with plaintiffs in good faith, in violation of OAR 137-020-0800(2). Comp!. ,i 21.

        In June 2017, the Comt granted defendant's motion for summary judgment, in patt.

Opinion & Order (doc. 20). The Court granted summary judgment in favor of defendant on the

RESPA claims, ruling that plaintiffs' evidence was insufficient to establish that defendant

committed the alleged RESPA violations. Id. at 10, 13. Accordingly, the Court also concluded

that defendant was entitled to summary judgment on plaintiffs' UTPA claim for defendant's

alleged RESPA violations. Id. at 15 n. 13. The Court denied defendant's motion for summary

judgment with respect to plaintiffs' UTPA claims for material misrepresentation and failing to deal

in good faith. Id. at 18.



Page 2 - OPINION AND ORDER
                                       LEGAL STANDARD

        A party may move for judgment on the pleadings after the pleadings are closed but early

enough not to delay trial. Fed. R. Civ. P. 12(c). "Analysis under Rule 12(c) is substantially

identical to analysis under Rule l 2(b)( 6) because, under both rules, a comt must determine whether

the facts alleged in the complaint, taken as true, entitle the plaintiff to a legal remedy." Pit River

Tribe v. Bureau ofLand lvfgmt., 793 F.3d 1147, 1155 (9th Cir. 2015) (citation and quotation marks

omitted). Accordingly, "[a] judgment on the pleadings is properly granted when, taking all

allegations in the pleadings as true, the moving patty is entitled to judgment as a matter of

law." Owens v. Kaiser Found Health Plan, Inc., 244 F.3d 708, 713 (9th Cir. 2001) (quotation

marks omitted). To survive a motion for judgment on the pleadings, "the non-conclusory 'factual

content' [of the complaint]," and reasonable inferences from that content, "must be plausibly

suggestive of a claim entitling the plaintiff to relief." 1'vfoss v. US. Secret Serv., 572 F.3d 962, 969

(9th Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).           "A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged." Iqbal, 556 U.S. at 678. "[O]nce

a claim has been stated adequately, it may be supported by showing any set of facts consistent with

the allegations in the complaint." Bell At/. Corp. v. Twombly, 550 U.S. 544, 563 (2007).

       In evaluating a motion for judgment on the pleadings, the allegations of the non-moving

party are credited as true, whereas those allegations of the moving party which have been denied

are deemed false for purposes of the motion. See Hal Roach Studios, Inc. v. Richard Feiner &

Co., 896 F.2d 1542, 1550 (9th Cir. 1989) (citations omitted). "Judgment on the pleadings is proper

when the moving patty clearly establishes on the face of the pleadings that no material issue of

fact remains to be resolved and that it is entitled to judgment as a matter of law." Id.



Page 3 - OPINION AND ORDER
                                          DISCUSSION

        Defendant argues that this Court's grant of summary judgment with respect to plaintiffs'

RESP A claim entitles it to immunity from the UTPA claim under ORS 646.612(1 ), which provides

that the UTPA does not apply to "[c]onduct in compliance with the orders or rules of, or a statute

administered by a federal, state or local government agency." Defendant asserts that plaintiffs

cannot rely on defendant's conduct in processing plaintiffs' applications to state a claim under the

UTPA because the Court found on summary judgment that defendant had complied with all the

RESP A regulations that plaintiffs had alleged defendant violated.

       Under ORS 646.612(1 ), mere compliance with other laws will not immunize a defendant

from liability under the UTPA. Instead, Oregon coutts have interpreted the provision to exempt

"only conduct that is mandated by otherlaws." Hinds v. Paul's Auto Werkstatt, Inc., 107 Or. App.

63, 67 (1991) (emphasis in original).       Courts have, therefore, emphasized that the statute

immunizes a defendant from liability when the conduct mandated by other laws is the conduct that

allegedly violated the UTPA. Ratheberger v. Ja,nes Hemenway, Inc., 355 Or. 404, 410-11 (2003)

(concluding that, although an Oregon law required defendants to give plaintiffs a disclosure form,

plaintiffs' UTPA claim based on defendants' "representation that [they] would fulfill ce1tain

fiduciary duties identified on the statutory disclosure form and [their] subsequent failure to do so"

was not barred by ORS 646.612(1) because "[n]o statute required [defendants] to breach [their]

fiduciary duty to plaintiffs or act in any manner that was inconsistent with that duty" (emphasis

omitted)).

       As mentioned, plaintiffs' UTPA claim alleged that defendant engaged in unfair trade

practices in three ways: (I) by violating RESP A's application processing and notice requirements,

(2) by misrepresenting material info1mation regarding loan modification, and (3) by failing to deal



Page 4 - OPINION AND ORDER
with plaintiffs in good faith. At summary judgment, the Comi concluded that plaintiffs failed to

establish that defendant's conduct in processing the loan modification application violated RESPA

and granted pmiial summary judgment on the first theory of liability supporting plaintiffs' UTPA

claim. Only the conduct underlying plaintiffs' misrepresentation and good faith theories is at issue

at this stage.

        In the Complaint (doc. 1), plaintiffs allege that defendant misrepresented material

information regarding their loan modification application by "making statements and sending

written communications to plaintiffs that led them to believe the January 14th trustee's sale would

be canceled or postponed" and that defendant failed to deal with them in good faith by "secretly

complet[ing] a trustee sale foreclosure during the time it was telling plaintiffs that their application

was being considered." Comp!.,, 20, 21.

        Defendant does not point to any RESPA provisions or regulations that required defendant

to engage in that conduct. Although, under 12 C.F.R. § 1024.41(c) and (d), defendant could not

evaluate plaintiffs' application or decide whether to accept or deny it until defendant received a

complete application, RESPA did not require defendant to foreclose on plaintiffs' home while

plaintiffs' application was pending or to make statements that led plaintiffs to believe that a

complete application would stop the foreclosure sale. Therefore, the conduct that plaintiffs allege

gives rise to their UTPA claim is not conduct mandated by a federal statute or rules, and ORS

646.612(1) does not bar the claim.




Page 5 - OPINION AND ORDER
                                      CONCLUSION

      For the reasons stated above, defendant's Motion for Judgment on the Pleadings (doc. 35)

is DENIED.

      IT IS SO ORDERED.
                  -~ i'l/l
                 / day of February 2019.
      Dated this _V_


                                      alU{ flt
                                        Ann Aiken
                                                               j,L,;

                                United States District Judge




Page 6 - OPINION AND ORDER
